 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanta Clara Lemon AssociationandUnited Packinghouse Work-ers of America,AFL-CIO,Local Union78.Case No. 21-CA-01641.July 9,1956DECISION AND ORDEROn February 8, 1956, Trial Examiner David F. Boyle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (5) and (1) of the Actand recommending that the Board issue an appropriate order ororders with respect thereto at such time as the Court of Appeals forthe Ninth Circuit shall have decided the issues in a prior proceedinginvolving a similar 8 (a) (5) charge against the same Respondent,'as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other alleged unfair labor practices, and recommendeddismissal of these allegations of the complaint.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except insofar as they are inconsistent with thefindings, conclusions, and order set forth below.1.The Trial Examiner found, and we agree, that the Respondentdid not violate Section 8 (a) (3) and (4) of the Act by dischargingJoe Guillen and Jewell Luttrell on January 28, 1955, or Section 8 (a)(5) by refusing to discuss Guillen's case with Luttrell at that time.In the case of Guillen, there is considerable conflict in the testimonywith respect to the events leading up to his discharge; and the Gen-eral Counsel contends, in part, that the Trial Examiner erroneouslycredited the testimony of the Respondent's witnesses as against thatof witnesses for the General Counsel.On the record as a whole, how-ever,we are not convinced that a clear preponderance of all therelevant evidence shows the Trial Examiner's resolutions as to credi-bility to be incorrect.In accordance with Board policy, therefore,we adopt the Trial Examiner's credibility findings ; 2 and on the basisof the credited testimony we conclude, as the Trial Examiner did, thatGuillen was discharged for his insubordinate and disrespectful con-Santa Clara Lemon A9sociatlon,112 NLRB 93.z Standard Dry Wall Products,91 NLRB 544,enfd. 188 F.2d 362(C. A. 3).11(3 NLRB No. 7. SANTA CLARA LEMON ASSOCIATION45duct, described in detail in the Intermediate Report, rather thanbecause of any union or concerted activities on his part or the fact thathe had given testimony contrary to that of the Respondent's witnessesat the hearing in the earlier complaint case.In the case of Luttrell, the Union's chief shop steward, there is nosubstantial dispute as to the facts.At the time of Guillen's dischargeby Plant Manager Fuller on the morning of January 28, she wasworking at her regular post on the sorting belt, about 100 feet fromthem.Guillen beckoned and called to her and she left her post, with-out asking permission of her foreman as was required under a plantrule, to go to him.When she reached the place where they werestanding, she attempted to find out from Guillen what the trouble was,and to discuss the matter with Fuller.Fuller informed her thatGuillen had been discharged and the incident was closed, and orderedher-twice according to Luttrell, 8 or 9 times according to Fuller-togo back to her post.Luttrell asked whether she would be fired if shedid not go back, and when Fuller said that she would be, she saidthat she was going to "stick with this boy all the way."Fuller there-upon discharged her.The General Counsel contends that in leaving her post on the sort-ing belt, in response to Guillen's call, Luttrell was engaged in protectedconcerted activity and that her discharge was therefore unlawful.The Board and the courts have long recognized that an employerhas the right to make and enforce reasonable rules to govern the con-duct of employees on company time, even though these rules may limitto some extent the statutory right of employees to engage in union orconcerted activities.'The Respondent had a rule against employeesleaving the production line without prior approval of the foreman.This rule, which long antedated the start of union activities, wasadopted for legitimate business reasons and not to interfere with theorganizational rights of employees.Luttrell violated the rule whenshe left her work place unattended in response to Guillen's call for as-sistance.Nevertheless, the Respondent did not immediately dis-charge her. It was only after Luttrell repeatedly defied Fuller'sorders to return to her job and practically invited discharge that Fullerdid discharge her.In view of the fact that Guillen had already beendischarged, it does not appear that there was any such necessity forimmediate consideration of Guillen's case as would justify Luttrell'sdisregard of both the rule and Fuller's orders to return to work.Under the circumstances of this case, we agree with the Trial Examinerthat Fuller's refusal to discuss Guillen's discharge with Luttrell andhis discharge of the latter were not violative of the Act.3Tcrry Poultry Company,109 NLRB 1097, and cases cited therein. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We agree with and adopt the Trial Examiner's finding that, byrefusing to meet with the Union and negotiate the terms of a contractupon the request of the Union, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (5).Although this violation of the Act is in effect a continua-tion of, and involves the same issues as, the 8 (a) (5) violation foundin the prior proceeding against the Respondent, we do not agree withthe Trial Examiner's recommendation that our Order herein shouldawait the decision of the circuit court in that case.Accordingly, weshall order the Respondent to cease and desist from the unfair laborpractices found and to take certain affirmative action designed to ef-fectuate the policies of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Santa ClaraLemon Association, Oxnard, California, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United PackinghouseWorkers of America, AFL-CIO, Local Union 78, as the exclusiverepresentative of all the Respondent's production and maintenanceemployees, excluding clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United PackinghouseWorkers of America, AFL-CIO, Local Union 78, as the exclusive rep-resentative of its employees in the appropriate unit described abovewith respect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached, em-body such understanding in a signed agreement.(b)Post at its plant in Oxnard, California, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent's representative, be4 In the event that this Order is enforced by a decree of a United States Court of Appeals.there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SANTA CLARA,LEMION ASSOCIATION47posted by the Respondent immediately upon receipt thereof and main-tained by it for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent violated Section 8(a) (3) and (4) of the Act, and that it violated Section 8 (a) (5) byrefusing on January 28, 1955, to discuss with the shop steward of theUnion a grievance concerning the discharge of an employee.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with United Pack-inghouse Workers of America, AFL-CIO, Local Union 78, as theexclusive representative of the employees in the unit describedbelow with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is :All production and maintenance employees, excluding allclerical employees, guards, professional employees, and su-pervisors as defined in the National Labor Relations Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights guaran-teed in Section 7 of the Act.SANTA CLARA LEMON ASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the Act, was heard at Oxnard,California, on December 5-8, 1955, pursuant to due notice to all parties.,Thecomplaint, dated October 25, 1955, issued by the General Counsel, and duly servedon the Respondent, was based on a charge duly filed by the Union. The complaintalleged, in substance, that the Company: (1) Had refused to bargain collectivelywith the Union by (a) refusing on or about November 23, 1954, to negotiate uponthe terms of a contract upon the request of the Union, and (b) refusing on Janu-ary 28, 1955, to meet and to discuss with the shop steward of the Union a grievanceconcerning the discharge of an employee; (2) had discharged employees JewellLuttrell and Joe Guillen because they had engaged in union and concerted activities;and (3) had discharged the aforenamed employees because they had testified ina prior hearing entitled Santa Clara Lemon Association,2 which was heard byTrialExaminerWallace E. Royster during the period September 13-24, 1954;and that thereby the Company had violated Section 8 (a) (1), (3), (4), and (5)of the Act.The Company duly filed an answer which denied the commission of the allegedunfair labor practices, and alleged affirmatively that it had discharged the two namedemployees for insubordination on January 28, 1955.At the hearing all parties were represented and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidence bearingon the issues, to argue the issues orally upon the record, and to file briefs and pro-posed findings.The parties engaged in oral argument and the Company also pre-sented a brief, all of which have been considered.FINDINGS OF FACT IN PRIOR PROCEEDINGSAs indicated above, the parties have been before the Board in a prior case.Thecomplaint in the prior case, Santa Clara Lemon Association and United FreshFruit and Vegetable Workers Union, LIU, #78, CIO, Cases Nos. 21-CA-1851,21-CA-1907, and 21-CA-1908 (112 NLRB 93),3 alleged in substance that theCompany through its agents, threatened adversely to effect employees' tenure ofemployment and earnings if they supported the Vegetable Workers; lessened theworking opportunities of Jewell Luttrell and discharged Ruby Cooper becauseeach had engaged in union activities; and refused unlawfully, on and after Janu-ary 14, 1954, to bargain with the Vegetable Workers.The Company denied thecommission of unfair labor practices and thereafter a hearing was held beforeTrial Examiner Wallace E. Royster on September 13-24, 1954.On November 19,1954, the Trial Examiner issued his Intermediate Report in the proceedings, find-ing that the Respondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1), (3), and (5) of the Act, andrecommending that certain affirmative action be taken by the Company. Thereafter,the Company filed exceptions to the Intermediate Report.On April 13, 1955, theBoard issued its Decision and Order adopting the findings, conclusions, and recom-mendations of the Trial Examiner, with certain modifications.Thereafter, theRespondent appealed tothe United States Court of Appeals, Ninth Circuit, in whichcourt the case is now pending. In the prior case, the Trial Examiner and the Boardfound that on July 1, 1954, Vegetable Workers had affiliated with United Packing-house Workers of America, Local 78, CIO, and was thereafter known by that name.In the prior proceedings the Trial Examiner made, and the Board adopted, thefollowing conclusions of law:1.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, andUnited Packinghouse Workers of America, Local 78, CIO, are and were at alltimes material herein labor organizations within the meaning of Section 2 (5)of the Act.1In this report Santa Clara Lemon Association is refersed toas the Respondent orthe Company;United Packinghouse Workers ofAmerica, AFL-CIO,Local Union 78, asthe Union;the General Counsel and his iepresentative at thehearing,as the GeneralCounsel ; the National Labor Relations Board as the Board,and theLabor-ManagementRelations Act of 1947,as amended,as the Act.2 112 NLRB 93.9The proceedings in these consolidated cases shall hereafter be referred to asthe priorcase,or prior proceedings, and the union therein named as theVegetableWorkers. SANTA CLARA LEMON ASSOCIATION492.All production and maintenance employees, excluding all clerical em-ployees, guards, professional employees, and. supervisors, as defined in theAct, constitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, at alltimes since November 13, 1953, that it has been known by that name, has been,and United Packinghouse Workers of America, Local 78, CIO, now is, theexclusive representative of all employees of the Respondent in the appropriateunit for purposes of collective bargaining within the meaning of Section 9 (a)of the Act.4.By refusing to bargain with the Union under its former and present name,by negotiating with an employee committee concerning wages, and by unilat-erallymaking wage increases, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.to September 14, 1953, because of her activity in support of the Union, theRespondent has discouraged membership in and activity in behalf of suchorganizations and thereby has engaged in and is engaging in unfair labor prac-tices in violation of Section 8 (a) (3) of the Act.6.By the refusal to bargain, by the discrimination in regard to JewelLuttrell,and by threatening its employees with loss of earnings, promo-tion, and employment because of their interest in the Union, the Respondenthas interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act and has thereby engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.Judicial Notice of Prior ProceedingsUpon the instant hearing, on the instant complaint, the General Counsel re-quested that the Trial Examiner take judicial notice of certain portions of thetranscript of testimony in the prior proceedings.Counsel for the Company ob-jected thereto, and argued in opposition to the General Counsel's motion.Afterargument,'the Trial Examiner ruled that he would take judicial notice of the priorproceedings in theirentirety,including the transcript of the testimony ofallwit-nesses, onthe ground that the proceedings appeared to be related, and that thejurisdiction of regulatoryagenciesin administrative law was,continuing in nature,to the extent that the Agency could take into considerationin itsdecision of a latercase, the earlier conduct of the sameparties asjudicially determined in a priorproceeding.Thereafter, both parties based arguments on the Trial Examiner's ruling.TheGeneral Counsel argued that the antiunion motivation of the Company had beenestablished in the prior proceedings, and that the same animus motivated the Com-pany in the conduct being examined in the instant case. The Company argued thathaving been found guilty of unfair labor practices in the past, a finding whosepropriety it was still attacking on-appeal, it had leaned over backwards to avoid eventhe appearance of unfair labor practices, and that it had discharged Luttrell andGuillen only when their insubordination had forced the Company to discharge them.Upon the basis of the prior proceedings, I find that employees Luttrell andGuillen did, in fact, testify in those proceedings; and that their testimony was gen-erally adverse to the Company's interests therein.Also, in reaching the findingshereafter set forth, I have taken into consideration the fact-that the Trial Examinerand the Board, in the prior proceedings, found the Company guilty of the unfairlabor practices enumerated above,' and that employee Jewell Luttrell was an objectof the Company's discriminatory conduct.FINDINGS OF FACT1.THE BUSINESS OF THE-RESPONDENTUpon the Board's Decision. and,,Order in the prior proceedings, the pleadingsin the instant proceedings, and the evidence as a whole, I find that the Companyisa California cooperative nonprofit association, with' its principal place of busi-ness in Oxnard, California, where it is engaged in processing and packing citrusfruits. ,Upon orders of its sales ;agents, the Respondent ships from Oxnard citrus405448-57-vol. 116-5 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDfruits having a value in excess of $190,000 yearly to points outside the State ofCalifornia.H. THE LABOR ORGANIZATION INVOLVEDUpon the Board's Decision and Order in the prior proceedings, the pleadingsherein, and the evidence as a whole, I find that the Union is a labor organizationwithin the meaning of Section 2 (5) of the Act. I further find that the VegetableWorkers was certified by the Board on November 13, 1953, as the representativeof the Company's employees in an appropriate unit of production and maintenanceemployees, and that on September 25, 1954, the Acting Regional Director of theBoard issued an amended certification, substituting the Union for the VegetableWorkers, as alleged in the instant complaint.III.THE UNFAIR LABOR PRACTICESA. The operation of the packinghouseThe plant of the Company is located at Oxnard, California, in the citrus belt.At that place, the Company maintains a large packinghouse, which is the centralpoint for the gathering, sorting, grading, packaging, and shipping of lemons.Thepackinghouse is a large building several hundred feet in length, and approxi-mately 100 feet wide. In the course of operations, field workers gather the lemonsin the fields of the growers.As they pick the lemons, they are placed in receptaclescalled field boxes, which are ordinary wooden boxes, approximately 21/2 feet long,21/z feet wide, and 11/a feet deep.The lemons are then transported to the packing-house, where they are received and processed.In the packinghouse there is an assembly line composed of moving belts.Thelemons are dumped from the field boxes onto a belt which carries them past girlswhose duty it is to inspect and sort the lemons for size and quality.Those lemonsnot measuring up to the specifications of the Company, culls, inferior grades, andspoiled fruit, are removed and placed on another belt, and those lemons which aredeemed satisfactory are allowed to continue on the belt to a point where they aledumped into a tank.At the tank, other girls have the duty of removing thoselemons which show that they are decayed or otherwise not up to specificationsThese culls and subspecification fruit are also put on another belt.The lemonsthat have passed inspection then proceed past other girls who inspect and packagethe lemons in fibreboard cartons.The belt then continues to take the cartons tothe sealer, where the top of the carton is glued and pressed tight.After beingsealed, the cartons are taken from the sealer and placed on pallets, where they canbe taken by lift trucks to freight cars for shipment.Luttrellwas employed on the presort portion of the belt, that portion of theproduction line which passed the lemons before her for first inspection on sizeand quality.On the morning of January 28, the morning of her discharge, thisportion of the line was occupied by Luttrell on one side, and Ruby Carter, anotheremployee, on the other side.A great many of the employees who testified at thehearing gave testimony on the subject of how the various belts operated and thepurpose of these operations.The recital of this testimony would unduly lengthenthis report.Suffice it to say, that upon all the evidence, I find that the work ofLuttrell, and other girls employed on the presort belt, was an important part of theCompany's operations.The quality of the Company's merchandise to a large ex-tent depended on the efficiency of their work.Also, the culls and inferior gradefruit,which the girls removed in the course of their inspection, were carried onanother belt to an automatic scale and weighed.Thus the weight of culls in eachlot received from each grower was determined, and the quality of his fruit thusarrived at set the price that the Company paid the grower for his fruit.Conse-quently, the operations of the girls insured the quality of the merchandise ultimatelysold by the Company, and determined the price which the Company paid the in-dividual grower for his fruit.Company officials, and a number of employees, all testified that to insure thatno substandard fruit was passed without inspection, the Company had a rule thatgirls employed on the assembly line could not leave their posts of duty exceptwith the permission of the foreman in charge.4Usually, he arranged for anothergirl to take the employee's place, or the foreman, himself, took the place while theemployee absented herself, with his permission.On the basis of her testimony, Ifind that Luttrell for many months knew of the company rule in this regard anduntil January 28 had complied with it.4This findingis based onthe credited testimony of the supervisors of the Companyand employees Lopez and Carter. SANTA CLARA LEMON ASSOCIATION51Guillen, the otheremployeedischarged on January 28, was a laborer assignedto duties at the sealer.His principal job was to remove the cartons of lemons afterthe tops of the cartons 'had been glued and sealed, 'and pile them on the pallets forshipment.When he was not so occupied, he was also assigned work repairing thefield boxes, of which there appears to have been always a considerable numberneeding repair.Apparently, the field boxes were broken or damaged, either byrough handling or through obsolescence, and the repair of the field boxes was atask at which most of the laborers who worked in the packinghouse took a hand'when they were not otherwise engaged.The General Counsel minimized the importance of the work of repairing fieldboxes, but upon all the evidence, I find that the repair of field boxes was a necessaryand important feature of the Company's operation.Company officials testified and,produced records 5 which established that the Company kept track of the man-hours.spent in repairing field boxes on a daily, weekly, and yearly basis, and it was undis-puted that the cost of repair of those boxes for the year 1954 was $2,823.20, and'for the season of 1955, $3,873.29.Company officials testified, and I find, that it wasnecessary and important for the Company to know the man-hours devoted to,repairing field boxes, and the number repaired, so that the cost of the repairs couldbe determined, inasmuch as that cost was charged against the growers' account asa field operation, and was not included in the expense of the packinghouse opera-tions.On the subject of the counting of field boxes by individual employees, therewas considerable testimony. It ranged from the systems which individual em-ployees had used from the beginning of the Company's operations up to the timeof the discharge of Guillen, and encompassed methods used by the individuals andthe Company to count the field boxes repaired.Recital of this testimony would'also unduly burden this report.From all the testimony it is clear, and I find, thatall the employees engaged in the repair of field boxes for a considerable length oftimeprior to January 28, had been instructed and knew that it was the duty of eachemployee to keep count of the number of boxes which he repaired, and give anaccount of the number to Lockner, the foreman in charge of that work, at the endof the day or at such time as Lockner might ask for it.6 I further find, on the basisof Guillen's testimony, thathe knewthat he was required to keep count of the boxes,he repaired and give the count to Lockner when asked for it.According to histestimony, he had kept count, or guessed at the number, during all of his employmentwith the Company, although he had remonstrated on several occasions about thedifficulty of keeping count when other employees removed some boxes while he,was repairing others.Itwas stipulated by the parties that Ernest Fuller was the manager of theCompany, the highest in authority in the packinghouse; that Roger Sayre was housedforeman and supervised the activity of the other foremen and all the employees inthe packinghouse; that Joe Lockner was the foreman in charge of the sorting, grading,and washing operations, as well as the field box repair; and Clarence Robinson andRussell Barnes were foremen in other departments. It was stipulated that all ofthese men were supervisors within the meaning of the Act.I also find that the Company was notified on November 6, 1953, by letter, that,employee Jewell Luttrell was chief shop steward for the Union?There is no'evidence in the case that her authority was ever revoked or changed by the Union.It is ' likewise clear, and I find, that the Company has refused to recognize oracknowledge her authority as steward for the same reasons it has refused to bargain,with Luttrell's superior, the Union.B. The discharges1.The General Counsel's caseIt is undisputed that Joe Guillen 'and Jewell Luttrell were discharged, by theCompany on the morning of January 28. Itis the contentionof the GeneralCounsel that company officials were angered at Guillen because of histestimony-in the prior proceedings, and that beginning on a date shortly afterthe prior hearing,.the company supervisors embarked upon a course of discriminationagainst Guillen,culminatingin a deliberate trap in which Guillen would appear to be insubordinateand, in consequence, be discharged, and that Luttrell was discharged because she'was an active adherent of the Union and was the shop steward on the job. The'Respondent's Exhibits Nos. 2,3, 4, 5, 6,7, and 8.This finding is based on the credited testimony of the company supervisors and'employeesTowry, Gage,and Rodriguez.7General Counsel's Exhibit No. 8. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany contends that Guillen was discharged because he refused to obey .thereasonable orders of his superiors and that Luttrell was discharged for the samereason.The General Counsel presented Joe Guillen,one of the dischargees,as a witness.'Quillen is a man 30 years of age, of powerful and athletic physical build.He wasborn on a ranch in Texas and lived his early life inthatState.He received littleformal education in English,althoughhe speaks fluent Spanish,according to thewitnesses.He was referred to by some of the witnesses by his nickname,IndianJoe.Though the General Counsel referred to him as a"boy," he is a fully grownand powerful man, and although he had some slight difficulty in expressing himselfinEnglish,with the indulgence of counsel he was able to testify without aninterpreter.He testified that he began working for the Company 4 or 5 years prior to January28, 1955.He was the seal-off man on the sealer.When that job did not requirehis attention,he performed general laboring work,which included the repair offield boxes.He explained that he repaired field boxes only part of each day, thathe never worked a full day at that occupation.Sometimes he was engaged for 15minutes, sometimes for 30 minutes,and sometimes for a period of hours at thatjob, and that occasionally he would work repairing boxes for 3 or 4 periods in thecourse of 1 day.Guillen testified that before the hearing in the last proceeding,management hadnever told him "exactly"to count the field boxes that he repaired,but he knewthat he was supposed to count the boxes,because he had heard from someone elserepairing boxes that the men were supposed to keep a count.When Guillen wasasked if he kept track of the number of boxes he repaired,he answered,"Well,sometimes."He explained that he tried to keep track of the number of boxesrepaired,but that it was hard to do so, inasmuch as he would work 2 or 3 hoursat that job, and then be called to some other place to do another job, and thatoccasionally it would be a day or two before Lockner, the foreman, would ask himhow many boxes he had repaired.If hehad difficulty remembering how many hehad repaired, Lockner would question him and then guess at the number.Accordingto Guillen,when he and the other men were asked the number of boxes they hadrepaired,the answers that the men made were not correct answers, because themen did not know how many they had repaired,but they would guess, withLockner's help, and with Lockner doing most of the guessing.Guillen testified that when he went back to the plant after testifying in the priorproceedings,he noticed that he was treated differently.About 5 days after theprior hearing, Sayre,the packinghouse foreman, called him into one of the boxcars and told him that he didn't want him talking to the women employees, andthat he didn'twant Guillen to tell them what had happened at the hearing or whathappened inside the office.Guillen told Sayre that he would not say anything,just so long as they stayed away fromhim.On the same day,Clarence Robinson,another foreman,came to Guillen and told him that he didn't want him to talkto anybody.Guillen told him that he received a 10-minute rest period, and hewould talk on his own time to the people if he wanted to.Later he saw Fuller andSayre talking in the office,and Sayre came out and told Guillen that he would nothave a rest period,that he was to stay on the sealer until the boxes came out,because they didn't want to stop the sealer,which the foreman could stop anytime.He worked without a rest period for 3 or 4 days and then complained toSayre, who said that the State law gave the 10-minute rest period to the womenbut not to the men.However, after 3 or 4 days, he received his rest period withthe rest of the employees.On an occasion 2 or 3 months before he was fired,Sayre told him to repair fieldboxes and not to do anything else, even if he was given orders by some other foreman.In the event of that happening, he was to tell the foreman that the foreman wouldhave to see Sayre before Guillen could be moved.After he had been working forabout an hour on this day, Lockner called him from about 300 feet away.Guillenwent to Lockner, who told him that he needed his help.He told Lockner that Sayrehad ordered him to stay on the job repairing boxes, and that Lockner had better talkto Sayre.Guillen then went back to repairing field boxes,but he told Pete Yslas,another employee, to help Lockner,because the restrictive order referred only to'him.A little later Sayre came to Guillen and said that he wanted Guillen to gowith him to see Fuller.When they arrived at the office,Fuller asked him, "What'swrong, Joe?"He asked Fuller if he was supposed to take orders from any of theforemen.Fuller told him that he was to take orders from any foreman in thepackinghouse.Some of the things that Fuller then said,the witness claimed, he didnot understand,but some he understood.He testified that at that point Fuller said SANTA CLARA LEMON ASSOCIATION53that he knew that Guillen was not happy workingthere andasked him why he didnot quit the job.He did notanswer,so aftera moment Fullersaid, "Okay, go toyour work."The General Counsel then asked thewitnessif he had ever had any conversationabout being "confused."Guillen replied that on the occasion when hewas in thebox car with Sayre, the latter told him that if he didn't keep away from the employeesand not talk to them, that he was going to "confuse" GuillenThe witness quotedSayre as saying, "I will confuse you every chance I get."Guillen said that Sayretold him that "a lot oftimes," both before and after the priorhearing.Sayre hadtold himthat before the prior hearing because Guillen had refused to go along withthe committee on the matter of the affidavit which the committee had tried to presentat the hearing.Guillen testified that about a week before he was fired he talked to Sayre aboutLuttrell and her husband.On that occasion Sayre said that he and the Luttrellsused to be friends, but now because of the Union the Luttrells wereagainst him, andthat the Luttrells were trying to take Sayre's job away from him.Guillen told Sayrethat other people's business was their business, not his, and he told Sayre to leavehim alone; it was on that day that Sayre said he would confuse Guillen every chancehe got.Guillen testified that onthis sameday after work he went out to Pete Yslas' car andwas sittingthere when Sayrecame along,accompanied by Bob Mesa.Sayre startedto talk.He asked Mesa if Mesa thought he was a "son-of-a-bitch."Mesa saidthat he didn't know, and asked if somebody had called Sayre that.Sayre said thatJoe thoughthe was a "s.o. b."Sayre then asked thesame questionof Pete Yslas.So Guillen then told Sayre that Sayre knew that he had been fighting Guillen and allthe people.Sayre then asked Guillen, "How do you want me to fight, with myfists?"And then said, "If I fight you with my fists, I will kill you, Joe."Guillen then asked Sayre if he thought the men were liars, and Sayre replied, "Yes."At that point, Guillen told PeteWas to start the car and they drove away.Guillentestified that he had never called Sayre or any foreman a "s. o. b."Guillen testified that on Friday, January 28, he started work at 7:30 a. m. About15 minutes later Lockner came to him and told him that he wanted him to repairand to count boxes.He told Lockner that it was too hard to count the boxes,because somebody was always taking them away. Lockner then asked him if hewanted a pencil and paper.Guillen then said that if Lockner wanted him to countthe boxes one by one he would do it, or that he would count the boxes by stacks, butthe ones he saw he would count, the ones he could not see he could not count, be-cause somebody was always taking them away.Lockner went away without sayinganything.An hour later SayreassignedGuillen to stack boxes but after he wasengaged onthat jobabout 10 minutes,Sayrecameback and told him to go backto his work repairing boxes.When he started repairing field boxes Lockner cameto him againand askedhim if hewas counting boxes.He turned to Lockner andsaid that Lockner could see that they had already taken some.boxes away.Locknerwalked away.About 9:30 he wasrepairingboxes when he saw Fuller and Foreman Sayre andRobinson talking together.Then they started walking towards him.When theygot to him Sayre asked why he had refused to count the boxes.Guillen saidthat he was not refusing to count the boxes because it was his work, but thatitwas impossible to count the boxes when somebody took them away.He started totalk to Sayre when Fuller, who was standing back of Guillen, pushedGuillen againstthe boxes and said, "Are you trying to tell Roger what to do?"He said, "No Mr.Fuller, but it is impossible to count the boxes, the way they always take them away.And when we work 15 minutes, when we come back, the boxes are alreadygone andwe don't know. . ." Then Fuller said, "Did you call Lockner as.o.b."Herepeated the question severaltimesand on each occasion Guillen said "No."At thattime he was facing Fuller and then Fullerpunchedhim in thestomach,just once,and Guillen said, "Look Mr. Fuller, you are not my daddy."Then Fuller started toscream, telling Robinson to call thepolice.Fuller also said he was tired of com-plaints from the women of not belonging to the Union, and Fulleralso said, "I'mtired of you, Joe and this is the last thing you are going to do.You don't knowhow to defend yourself, and you don't know how to take orders."He said, "No Mr.Fuller, I know how to take orders. I just obey any order that you tell me.Thething is, there are a lot of things that isn't possible to be done.You tell me how todo it, I do it."At that point, Guillen turned away because Fullerpunchedhim again,in the back.Guillen continued his work.At that point Fullersaid,"I want you to go and ring the bell."Guillen said,"Ring the bell for what."Fuller then explained that he wanted Guillen to ring the 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDbell so the women could go out.Guillen could not understand this order so he'said,"Well, I better call my shop steward."He waved and called to Luttrell.Atthat point Fuller grabbed Guillen by the arm and turned him around and said, "You,are fired.You haven't got a . . . damned shop steward, and we haven't got acontract or anything.There isno unionaround here."When Luttrell arrived at the scene, Guillen jumped on a box and tried to tell herwhat had happened. She turned to Fuller and said that she wanted to talk to himand Fuller asked her what the hell she was doing there, that she was supposedto be working over at her place on the assembly line.Fullersaidthat he would giveLuttrell 2 minutes to go back to her job and then he said to Luttrell, "You arefired.Your time is up."Luttrell then asked Fullerthreetimesif she was fired, and on each occasion Fullerreplied, "Yes, you are fired."Luttrell then asked Guillen what had happened andhe told her that Fuller wanted him to ring the bell.Luttrell asked Fuller why hewanted Joe to ring the bell, that he was not supposed to ring the bell, and that ringingthe bell was the foreman's job.Fuller commented to the other foremen, "Listen tohow crazy they talk."At that point Fuller saw Bob Mesa, another employee, stand-ing there and he asked him what the hell he was doing there.He told Mesa to goback to his work as Guillen and Luttrell were already fired.Luttrell then said thatthe Union had won the election and she was the shop steward.Fuller replied thatshe was not a ". . . damned shop steward," that the Union didn't have any contract,and that the Company wasnot union.Then Fuller told Luttrell and Guillen topunch out their cards.On cross-examination Guillen was very evasive.When questioned on the subjectof whether the other men kept track of the number of boxes they repaired,, the gist,of his testimony was that Lockner, the foreman, guessed the number that each ofthe men had repaired, although he admitted that Lockner usually asked the men howmany boxes each had repaired and was given a number.At onepoint in his testi-mony when he was asked if Foreman Lockner had not asked him to keep count ofhis boxes prior to January 28, he replied that he did not remember, nor did heremember whether he had repaired boxes for several days prior to January 28.When he was asked if on the second occasion when Lockner came to him he hadnot told Lockner that he wasn't going to count boxes for anyone, and that if Locknerwanted a count he could take it himself, the witness said that he did not say that, thathe told Lockner that it was hard to count the boxes and that he could count the oneshe saw but that he could not count those he could not see, and thatitwas not hisfault because someone took the boxes away in his absence.When questioned as tothe difference in the Company's conduct that he noted after the hearing in the priorproceedings, he said that he noticed that the Company started to "discriminate"against him.They made him, "work like the devil in there without a break and allthat."On redirect examination the witness said that the first time that Joe Locknerever told him that he was to keep a count of the boxes he repaired was about 15minutes after he started to work on January 28.Jewell Luttrell was also calledas a witnessby the General Counsel. She testifiedthat she had worked for the Company since it opened the plant in 1949 or 1950.She testified that at the time the Union began organizing the employees in 1953, shewas elected chief shop steward. She knew that Rose, a representative of the Union,had notified the Company by letter that she was the chief shop steward, but none ofthe supervisors of the Company had ever recognized her as the chief shop steward.Luttrell said that after the hearing in the prior proceedings she worked on the washerwhen it ran, and if it did not run, that she was transferred to work on the grader,and that if neither of them were working, she worked on the presort belt, and in thatway she worked steady.On the morning of January 28 she noticed Fuller, Sayre,Barnes,Robinson, and Lockner all over near Joe Guillen, who was repairing fieldboxes about 100 feet from where she was stationed at the assembly line. Shenoticed that Fuller was talking to Guillen and then she saw Fuller grab Guillen by thearm and shake him. Guillen, however, kept right on repairing boxes with his hatchet.Then Fuller grabbed Guillen by one arm and slid his hand down the other arm andtook the hatchet out of Guillen's hand.At that point Guillen motioned to her tocome over and she heard him call hername, so she left her place at the belt and wentover to Guillen.When she reached the group she asked Guillen what the trouble wasBut Fullerasked her what she thought she was doing over there. She said that she had comeover to talk to Joe Guillen and to talk to Fuller and find out what the trouble was allabout.Fuller said, "Get back to your belt, I will give you just 2 minutes to get backup to your work and stay out of my business." Fuller said that he had just firedGuillen and that it was none of her "damn" business.He looked at his watch and said SANTA CLARA LEMON ASSOCIATION55that her 2 minutes were up and that she was fired, too.At that point Luttrell askedFuller 3timesif she was fired, to which he replied 3timesthat she was.Luttrellthen asked Guillen what had happened and what the trouble was and Joe said thatFuller had told him to go ring the bell to call the girls outside. She asked Fullerwhy he wanted Guillen to ring the bell.At that point Fuller turned to the foremenand said, "Listen, how crazy they are talking."At one point Fuller said that the Com-pany,had not signed any contract with "this ... damn union," and until it did it wasno concern of hers.Luttrell said that the employees had had an election, that theUnion had won the election, that the Union was a certified union, and that she wasthe chief shop steward, and he knew it.Fuller said that there was no chief shopsteward in the plant,that he was the manager of the plant,and that he was running it.In the meantime,Robert Mesa came in and Fuller said something to Mesa andMesa went out of the packinghouse.Fuller said that there was a man who had goodsense, when he was told 'to go back to his work, he went. Luttrell said that Guillenand she had sense, too.Then Fuller told them to punch out their timecards and getoff the company property.Pete Yslas also testified for the General Counsel.He said that he was a carloaderbut occasionally worked repairing field boxes,and that he kept the count of the boxeswhich he repaired, in his mind.At the end of the day, either Lockner or Barnes askedhim how many boxes he had repaired, and he told them.He also testified that hewas present in his car outside the plant on a day when Guillen, Mesa, and Sayrecame out of the plant together.On that occasion, Sayre asked the witness ifWasthought he was a "s. o. b." By way of explanation Sayre said that Guillen claimedall the men thought he was a "s. o. b." because he worked the girls too hard.He didnot answer Sayre's question.Then Guillen said that Sayre had been pushing thegirls around and working them too much.According to Yslas, Sayre then askedGuillen if Guillen wanted Sayre to fight him with his fists, and that if he did, Sayrewould kill him.On cross-examinationWas said that on an occasion about the time the Unionwas organizing the plant,and Guillen was a member of the committee,that he ac-companied several of the other men who went to Fuller's office to tell Fuller thatGuillen was carrying a gun in the plant,and that the men were afraid of him.Paul Bustamente,another employee, testified that he had never been asked tokeep a count of his boxes before Guillen was fired.After that he was told to keepa count, which he gave to Lockner.On the day that Guillen was fired, this witnesswas engaged in trucking with a hand truck,and he noticed that while he and Guillenwere stacking some boxes in the packinghouse,thatsome of the field force removedsome boxes that Joe had repaired.This occurred between the time Lockner firstspoke to Guillen and later,when he spoke to him a second time. Around 9 o'clockBustamente saw a heated argument.He couldn'thear what was said but he gotthe impression from what he saw that Guillen did not want to argue.He sawFuller grab Guillen by the shoulder and, as he observed the scene,Guillen continuedhis work of repairing boxes while Mr. Fuller stood behind him, and then he sawFuller grab Joe by the shoulder and "more or less, turn him around and tell him,`Look at me when I am talking. Listen to me when I am talking to you.' " Then heheard Guillen whistle at Jewell Luttrell and motion her to come over.Beatrice Vance, a box filler on the washer, saw the group of men near Guillen whenhe was discharged.Her attention was attracted to the incident by the belt stoppingand by Sayre telling the girl at the control button to keep the belt moving.She sawFuller grab Guillen and take the hatchet from his hand.Andreas Reyes testified that he was operating a lift truck in the packinghouse onJanuary 28.He saw Lockner approach Guillen and speak to him; Guillen pointed tothe boxes that he had repaired and then Lockner went and talked to Sayre. Sayrecame to Guillen and said something to him, but all of this conversation was inaudibleto thewitness.At that point Fuller walked around behind Guillen and he heardFuller say, "You mean, Joe, you give orders around here."Guillen just kept onworking.Then he heard Fuller ask Guillen if he called someone a "s. o. b ," and heheard Guillen say that he had not said that, and Guillen kept right on working.Meanwhile this witness continued to truck boxes.A few moments later, as he cameback, he saw Fuller grab hold of Guillen with his hand on Joe's shoulder and say,"Listen to me, Joe, listen to me."Guillen just kept on working, repairing boxes.On his next trip toward the men, the witness saw Fuller take the hatchet from Guillen'shand.He put it on top of the box and then Guillen started yelling for Luttrell tocomeover.Fuller then asked Guillen what he wanted Luttrell for, and Guillen re-plied that she was the chief shop steward.Fuller said that she was not a chief shopsteward around there. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDLottie Murphy,a samplegirl who was stationed at the assembly line approximately8 feet from the group at the time Guillen was discharged, testified that she saw andheardsomeof the incident.The first thing she noticed was Lockner standing on thesteps, of the belt.She heard him ask Guillen something about boxes, and Guillenmade somereply which she could not hear.After a moment she heard Locknersay, "You didn't count them," or something to that effect, and then Guillen saidsomethingabout "any son-of-a-bitch,and, Lockner turned and left.About 15minuteslater she noticed that Fuller, Barnes, and Robinson were talking to Guillen.She couldn't hear the conversation clearly because she was working and the beltwas running,but she heard Fuller say, "Did you or did you not."Then she heardGuillen say, "Maybe and maybe not." Then she heard Fuller say somethingto the foremen about calling the police, and Guillen then waved and yelled at JewellLuttrell.When Luttrell reached the group, she heard Fuller tell 'Jewella_ coupleof timesthat if she didn't go back to work he would have to send her home. Lut-trell said, "Well, you can fire me, if you want to," and Luttrell looked, over atthe witness and kind of smiled, and that was all that she heard.Robert-Mesa, another laborer, testified that he had worked on repairing boxesin 1953, 1954, 1955.When he began that work he was instructed to keep countof the boxes he repaired.Thereafter, for a time he was told to keep count, butlater on the foremen neglected to ask him for his count, so he stopped counting.He explained that all the repaired boxes went into a common pool.He was working outside the plant on the morning of the discharges, but happenedto go in the packinghouse about 9 o'clock.He saw Guillen and a group of men.be working.He answered, "In the box shed."Then Fuller said that be had bettergo out there, so he left.Mesa alsogave his version of the incident involving words between Guillen andSayre.According to Mesa, he went to the washroom on this occasion, and en-countered Guillen and Sayre, who were together. Sayre asked him if he consid-He replied that he had never called Sayre that. Sayresaid that he knew Mesa had not called him that, but that Guillen had said that allthemen thought Sayre was a "s. o. b." because he worked the men and girls toohard.The three men then left the washroom and walked toward Yslas'- car.While walking, Sayre said to Mesa that he would hate to see Guillen go becausehe was apretty good worker.When Sayre reached the door of Yslas' car heasked Yslas if the latter thought he was a "s. o. b.," and Yslas said, "No."ThenSayre said that Guillen thought he was because he was working the girls too hard.They then had more words and Sayre asked Guillen what he wanted Sayre "to do,fight him with his fists?And Guillen said that Sayre knew very well that hewas fighting the girls and everyone else, like he was fighting Guillen; that he wasdiscriminatingagainst everybody and working them too hard.After Guillen and Luttrell were discharged this witness had another conversationwith Sayre in which the latter said that everything was quiet now that Luttrell andGuillen were fired.Sayre also said that he did not think there would be a hearingover their discharges.Mesa told Sayre that if there was a hearing, he would haveto testify that he heard Sayre threaten to kill Guillen.2.The Company's caseManagement officials gave quite a different account of the events leading upto the discharge of Guillen and Luttrell.Lockner, who was foreman of the washerand Guillen's immediate superior when he was engaged in repairing boxes, testifiedcredibly as a witness for the Respondent.He said that each day he attempted toobtain an accurate count of the boxes which had been repaired. Some of themen told him each day how many they had repaired, others he had to seek outand inquire the number, and others left notes for him. If he did not get the in-formation at the close of each day's work, he made inquiries among the men thenext morning. In that manner he obtained a fairly accurate count of the numberof boxes repaired.He usually obtained a count from Guillen. If Guillen wasnot around at the close of the day's work, Lockner would inquire how many boxeshe had repaired on the next morning.He said that beginning in the latter partof November it became progressively more difficult for him to get from Guillen acount of the boxes repaired, and that it became embarrassing because he wouldhave to ask Guillen over and over again how many boxes he had repaired.There-after, on several occasions, he had to coax or cajole the information from Guillen.This happened frequently, but on each occasion Lockner was finally given the in-formation by Guillen, and Lockner said that he thought the count was correct. SANTA CLARA LEMON ASSOCIATION57On January 28, about 9 o'clock, Lockner was making the rounds of the washer.On this occasion he asked Guillen if he was keeping count of the boxes, and Guillen,answered in the negative saying that the other men were taking them away toofast.That answer didn't satisfy Lockner, so he told Guillen that he had to keepcount of the boxes, and that he understood that.Guillen replied that he couldn'ttake a count of the boxes as the other men were taking them away too fast.Thenhe said,"Well, Joe,will you just try and guess at the number of boxes, the-numberof stacks that you have repaired, so I will know at the end of the day." Joereplied,"I'm not going to guess for any son-of-a-bitch."This answer surprised,Lockner, but he merely replied that Guillen had to keep a count of the number,of boxes.Lockner also said that if Guillen would like a pencil and paper hewould get that material for him.As Guillen talked to him, he was gesturing withthe hatchet which he had in his hand.At that point Guillen said that if he wasgiven a pencil and paper he would only mark the boxes one at a time.Lockner did not know what Guillen meant by the last sentence, so he went intothe washer and told Sayre,the packinghouse foreman,what had happened, andwent on about his other business.A little later Sayre returned and hold him togo over and ask Guillen if he was counting the boxes.As instructed,he went overto where Guillen was working and asked him if he was counting the boxes.Guillenturned around and shook the hatchet at him,and from his action he got the ideathat the answerwas no.Lockner went back to Sayre and reported that Guillenwas not counting the boxes.Sayre then went over to Guillen and started to talkto him. Sayre and Guillen had considerable conversation and from where Locknerwatched, it appeared that Sayre was trying to convince Guillen that he should countthe boxes.At about that time Fuller appeared,and stood behind Sayre listeningto what was being said.At that point Lockner heard Fuller say, "Joe, are youtelling him what to do"-meaning Sayre.There were some words that this witnessmissed, but he heard Guillen say, "I don't have to do anything you tell me.You'redumb.You are not my father," or words to that effect. The three men continuedtalking, with Guillen gesturing with the hatchet.Then Lockner saw Guillen callingand waving his arms toward the girls on the washer.Lockner walked around tosee that the girls did not become excited, and he noticed that Jewell Luttrell wasgone from her station, so as asked Ruby Carter where she was.Carter said shedidn't know,so Lockner went outside looking for Luttrell.When he came back in'the packinghouse he saw Luttrell talking to Fuller and Joe.Lockner then pickedout Sally Lopez and put her in Luttrell's place.A few minutes later he saw Guillen,Luttrell, and Fuller going toward the front of the plant.Lockner testified that the girls who work on the washer belt were instructed thatthey were not to leave their post of duty unless excused by himself.When thegirls asked to be excused he usually assigned another girl to take their place, orhe filled in during their absence.On this particularmorninghe said their operationswere at a normal rate. They were washing about 600 or 700 boxes an hour. Locknertestified that on another occasion,in the month of December,Guillen was repairingboxes when Lockner needed a man to truck away empties.He asked Guillen ^ totruck away the empties, and went about his business.When he next looked back,Guillen was still repairing field boxes.He stood up on the washer and called toGuillen, saying he wanted him to truck boxes away from the washer.Guillenreplied that he didn't take orders from Lockner, when he was on the washing sideof the packinghouse.Guillen said that he took his orders directly from Sayre, andnot from Lockner. Pete Yslas, another employee, perceived the situation and pickedup the hand truck and trucked away the boxes. Lockner called Sayre and toldhim about the incident.On another occasion, approximately 2 weeks later, lockner had some cleaning out-side the plant that he wanted done.He went to the washer where some of the employ-ees were repairing boxes.He chose Guillen to do the job.He said, "Come on let'sgo outside, we have some work to do."Guillen threw his hatchet down on thedeck and it skidded across the floor.As the men went across the receiving floorGuillen inquired what he was going to do. Lockner said that he would tell himin a moment or two, as soon as they got outside.Guillen then demanded toknow what he was going to do. Lockner said that if he would wait a moment ortwo until they got outside where the work was to be performed, he would explainit to him.Guillen said something which Lockner didn't understand, and the latterasked him what it was and when Guillen didn't answer, repeated his question.Atthat point Guillen gave him a "big push" saying, "Get away from me." The restof ithe didn't understand, so they went out to the box shed, and he showed Guilleriwhat to do, and Guillen did it. 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDRoger Sayre,foreman of the packinghouse,testifiedcrediblythat on the morningof January 28, Lockner,the washer foreman,reported to him that Joe Guillenhad told him that he wasn'tgoing to count boxes for any "son-of-a-bitch."Whenthiswas reported to him he waited until Fuller came, for he did not know whatto do.When Fuller arrived he reported to him that Guillen had refused to countboxes and had called Lockner a"s.o. b."Fuller told him to go out into the plantand see if he couldn't straighten the matter out; that there shouldn'tbe anytrouble.He went out to the plant and talkedto Lockner,telling him to tell Guillen to keepcount of the boxes, that he, himself, didn'twant to interfere.Lockner climbedup on the catwalk and asked Guillen to count the boxes.Guillen said, "No."Lockner then came back to Sayre and said,"Well, what am I going to do." Sayresaid that he would handle it.He went over to Guillen and asked him what seemedto be the trouble.He told him that he had been instructed to count the field boxes,thatGuillen had counted them before,and that there shouldn't be any troublenow.Guillen said that he couldn't count the boxes, that he was not getting paid tothink,all he was doing was just repairing the boxes.Sayre then pointed out toGuillen that he had kept a count of his boxes all the time that he had been workingat the plant,that he had given reports to the foreman in the past, andthat therewas no sense in going all through the routine again.He said that he would explainwhat he wanted done if it was required,but that itwas very simple so there wasno reason for Guillen's refusal to count the boxes.About thattime Fuller arrived and he askedwhat the trouble was. Sayre saidthat he couldn'tget Guillen to count the boxes.Fuller interrupted and said, "Well,Joe, will you listen to Roger."So again Sayre started to explainwhat he wantedGuillen to do,but Guillen turned hisbackon Sayre, asthough hewasn't going tolisten.Then Fullersaid,"Are yougoing to listen to Roger or not."Guillen turnedaround and said,"No I am not going, get away from me, get away from me. I amnot going,I am just going.to start repairing boxes, getaway, don'tbother me."Then Fuller said,"Well, then will you listen to me."Guillen continued to workon the boxes.Thenhe turned and said,"I don't have to take orders from you.You are not mydaddy.You'redumb."Fullerthen told Guillen that if that wasthe way he felt about it, he should go and ringout.At thatpointFuller tookthe hatchet out of Guillen's hand and laid it behind the boxes.Then Guillen said,"Well, you can'tfire me."And Fuller said,"Joe, I've asked you to check out.Now just get out of the packinghouse quietly.Leave thepackinghousequietly."At thatGuillen started waving his arm and callingfor Luttrell,who was about 80or 90 feet away.Sayre noticed the girls on the production line turning aroundso he went over and told the girl on the buttons to keep the machinery going andto keep the girls quiet,that everything was all right.When he camebackhe noticedthat Clarence Robinson and Russell Barnes had arrived.Luttrellappeared on thescene, and Fuller toldher that theincident was closed and orderedher to go backto her station.Fuller told Sayre to call the police, so Sayre went to his office forthat purpose.When he returned a little later,Luttrelland Guillen were comingout of the packinghousewith Fuller.Sayre said that on the morning of this incident,there were about15,000 emptystorage boxes and about 6,000 full boxes on the floor of the packinghouse.Thesewere stacked across from the belt where Guillen was working, and the only manworking there that morning was an employee named Barahas,who was stackingempties.Therewas no one taking repaired field boxes away on this particularmorning.Sayre also deniedthathe ever told any foreman to not permit Guillento have rest periods, or that rest periods were for women only.He explainedthat the grading and processingof the fruitwas an assembly line process with thesealing of cartons at the end of the line.The sealer had to run at all times becausethe glue would set and harden within 10 minutes,so when therest of theproduc-tion line was shut off, the sealing element was allowed to run.However, whenthe production line shut off,therewouldbe only 3 or 4cartons in the sealingelement which would be sealed in a matter of seconds,and then no more boxeswould come through.At that point,the man on the sealerwould havenothing todo until the production line started up again and he would have nothing to do foranother few minutes until the boxes again began to reach the sealer. In theordinary routine Guillen stayed a few seconds later than the girls at the beginningof the recess period,and he returned a few minutes later when the productionline went into operation again.Sayre said that on a prior occasionLockner hadreportedto him that Guillenhad refused to truck empties.On that occasion he had spoken to Guillen and askedhim why hehad not compliedwith Lockner's ordersGuillen said that he was notgoingto truck, thathe was not going to take ordersfrom Lockner,and that in SANTA CLARA LEMON ASSOCIATION59the future he would just take orders from Sayre. Sayre told him that he was to takeorders from any foreman in the packinghouse who asked him to do any job.HetoldGuillen that when he was repairing boxes and an emergency arose wherethey needed men to truck empties, that he was to go and do it when ordered.Guillensaid he was not going to do anything for Sayre and then said, "Get away from me,get away from me, I'm going to knock the hell out of you." Sayre told him toslow down and do as he was told. Guillen ignored him and started to repairboxes.Sayre then said that if Guillen was not going to do what he told him todo, that they had better go in and see Fuller.When they reached Fuller's office, Fuller asked what the trouble was.He toldFuller that he couldn't get Joe to take orders and he explained what Lockner hadasked Guillen to do.Fuller asked Guillen why he couldn't do as he was told.Guillen replied that he didn't have to, and added that if he felt like working hewould work hard, but if he didn't feel like working, he wouldn't.Fuller then saidto Guillen that he didn't know why Guillen caused that trouble, that he didn't want todischarge him, so why didn't Guillen do as he was told.Then Guillen said, "Youjust try and fire me." Fuller merely directed that Guillen go back to his job, sayingthat he didn't want any trouble. So- Sayre and Guillen returned to the packing-house.Sayre also testified that several of the girls employed on the production linehad complained to him that Guillen was interfering with their work and botheringthem with admonitions not to work so hard.Also, on another occasion, InezMendoza told him that Guillen had said that he was going to "get" Sayre any wayhe could, and that if it was necessary, that he would kill Sayre.When he re-ceived this threat, Sayre spoke to Fuller about it, asking if there was some waythat Guillen could be put under a peace bond, but Fuller said that he thought thematter was not serious and nothing was done about it.Sayre also testified concerning the incident in which he talked with the em-ployees about whether they thought he was a "s. o. b." or not.He said that in thesecond or third week of January, he saw Barnes talking to Guillen near quittingtime.As he came along Barnes called to him and said that Joe seemed to think thatthe foremen were all working the people too hard, and that Sayre was just aslave driver.Sayre turned around and asked Joe what he meant.Guillen said thathe was working the women too hard and that he was working the men too hard,too.Sayre said that he had heard no complaints from any of the men or women.Then Sayre asked why Guillen thought he was working the people too hard.Guillensaid,"Well, Roger, you are nothing but a son-of-a-bitch.You are just workingthese people too damn hard." Sayre protested, telling Guillen that no one hadever called him such a name to his face, that he didn't intend to have Guillen doit,and that the best thing for him to do was to stop talking.Guillen said that hecould talk all he wanted to; that he could do whatever he wanted to do. Sayrethen asked Guillen what made him think he was working the people too hard. Guillenagainreplied that he was a "s. o. b.," and that he was nothing but a slave driver.Sayre again protested and told Guillen to stop such talk, that he had a job to doand that he should do it.Guillen then said, "Get away from me.You can justask anybody of the men out there. Just ask any of them and they will, tell you , thatyou are working them all too hard. They all think that you are a s. o. b." Sayresaid that he couldn't believe that, and that he had never heard it from any of themen.Guillen said that he should ask the men. Sayre again remonstrated andasked Guillen not to call him such names.Guillen said that he could talk all hewanted to, and that if Sayre didn't shut up, he was going to "knock the hell" out ofhim, and if it was necessary he would kill Sayre. Sayre said, "Oh Joe, let's comeoff it."Then Sayre said that they should all forget it, and Sayre and Guillenwalked out of the packinghouse.When they reached the men's restroom, em-ployee Bob Mesa was there and Guillen said, "Ask him.Go ahead and ask him."Sayre said that he wanted to try to prove that Guillen was wrong, so he said, "Bob.Joe seems to think that I've been working our men and women too hard and themen think that I am nothing but a s. o. b. Do you think I am." Mesa replied,"Why no, Roger, you never asked me to do anything out of the ordinary."With that,he turned to Guillen and pointed out that Mesa did not agree with Guillen.Then Guillen said something in Spanish to Mesa.Mesa in turn spoke in Englishto Guillen saying that the best Guillen could do would be to keep quiet and getout of there.The three men then left the restroom together, punched their cards, and leftthe plant.Outside the plant, Pete Yslas was sitting in his car.Guillen came backto Sayre and said, "Ask Pete.Go ahead and ask Pete." So Sayre went to Peteand told him that Guillen seemed to think that he had been working the men toohard and most of the men thought that he was a "s. o. b." Yslas replied that Sayre 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad never worked him too hard.So Sayre turned around to Guillen and pointed outrto him again that he had asked two of the men and neither of them agreed withIhim.He said that he thought Guillen had everything confused,and pointed outthat in the packinghouse Guillen had come up to him and wanted to hit him. Then:Sayre said, "What do you want me to do fight you with my fists?Why you'd killane."Then Sayre turned to Pete and said"We better break this up." Pete said "Let'sgo," so the men drove away. Sayre denied that he ever told Guillen that if he foughthim with his fists he would kill him, or that he ever told employee Mesa that thingswere quiet now that Luttrell and Guillen were gone.Ernest Fuller,manager of the Company,testified that he reached the plantaround 9:15 on the morning of January 28. Shortly thereafter,Sayre came tohis office and reported that he was having trouble with Joe again.Fuller askedwhat it was, and Sayre said that Joe Lockner had asked Guillen to keep count ofthe boxes he repaired,and that he refused to do it saying that he wasn't going tokeep count of the boxes for any "s. o. b." Fuller told Sayre to go over and straightenJoe out, that the Company didn'twant any trouble.Fuller started to open hismail and he happened to think that in repairing boxes Guillen and the other em-ployees used hatchets,so he thought that perhaps he had better go out to the pack-inghouse.When he got there, Sayre was talking to Guillen.He stepped inbetween them and asked Guillen if he couldn'tdo what the foreman told him todo and just get his work done without all this confusion.Guillen said that he wasnot going to count the boxes for anybody.He said, "You are not my daddy,"and that if Fuller wanted the boxes counted,he should count them himself.Guillen then said,"You're dumb."Fuller then said that if that was the wayGuillen felt he had better go and ring out.As he said that Guillen put the hatchetdown on a box and Fuller reached down and took the hatchet and put it awaybehind a box. Fuller said that Guillen made no threatening gestures towards himselfor anyone with the hatchet,but that as he talked,in gesturing with his hands,Guillen waved the hatchet around and he seemed excited, so Fuller and the otherforemen were apprehensive of the hatchet.Fuller also testified that when he told Guillen that he had better ring out,Guillensaid,"What do you think you can do fire me?" So Fuller said,"Joe I think youbetter go check out."Then Guillen started yelling and waving his arm at Luttrell,who came down and joined them.She asked Joe what was the matter,and Guillensaid something to the effect that Fuller wanted him to ring the bell for the girls.Fuller didn'tknow what he meant by that, but he told Luttrell that the incidentwas closed and that she had better get back to her station.Luttrell said that sherepresented Guillen and that she had a right there.In the next few minutes herepeated his request that Luttrell return to her station on the assembly line, 8 or 9times.Finally he said that he would give Luttrell 2 minutes to get back to herstation.She completely ignored Fuller until finally he said, "Jewell,you bettercheck out too."Luttrell said, "Well you needn't think you can fire me."At thatpoint Fuller did not know how he would get them out of the plant,so he askedone of the foremen to call Captain Hinostro of the police.He noticed that em-ployee Mesa was also there.He asked Mesa where he was supposed to be work-ing, and advised Mesa to get back to his job.Mesa turned around and went outof the packinghouse.Fuller denied that he ever touched or punched Guillen,or used any profanitytoward either of the employees in the course of discharging them.Russell Barnes,foreman in the grading department,testified that Foreman Robin-son and himself ran an errand to the lumber company early on the morning ofJanuary 28.When they returned to the plant they observed Fuller, Sayre, andJoe at Joe's station.Itwas then a little after 9 a. m.They walked over to seewhat was going on.When they arrived they saw and heard Roger instruct Guillento count the boxes that he had repaired.Guillen told Sayre that he couldn't.Then Fuller interrupted and told Joe to count the boxes.Guillen replied, "Idon't have to do what you say.You are not my daddy.You're dumb."ThenFuller said to him,"If that's the way you feel about it you better ring out."Atthat point Fuller directed this witness to call the police, but he winked when hetold him, so the witness and Robinson left and went to Sayre's office.When theycame back,Jewell Luttrell had joined the group.She asked Joe what was goingon, but Fuller told her that she didn't have any business there and that he wouldgive her 2 minutes to get back on the job.Luttrell said that she was representingGuillen and that she was going to stick with him all the way. Fuller told her6 or 8 times that she should return to her post of duty, and finally said, "I'll give'you 2 minutes to get back on your job." Luttrell said,"If not, I'm fired?"ThenFuller said,"Yes Jewell,you are fired because you refused to go back to your job " SANTA CLARA LEMON ASSOCIATION,This summary is not a synopsis, of all the evidence, but is merely such,a narra-tive of the testimony of the principal witnesses as will afford the Board an under-standing of the issues herein, and of the findings hereafter 'set forth'.The' testimonyof all witnesses has been considered, but for the 'sake of brevity the testimony ofsome witnesses has not been summarized.3.The refusals to bargainThe instant complaint alleges that from on or about November 23, 1954, to thedate of the complaint, October 25, 1955, the Company had refused to bargain bythe following conduct: (a) It had refused to meet with the Union and negotiate theterms of a .contract upon the request of the Union; (b) on or about January 27,1955, the Company refused to meet and discuss with the shop steward a griev-ance concerning the discharge of an employee.'As to (a) above, at the hearing it was stipulated, by the parties, that no bargain-ing had occurred between the Union and the Company since bargaining was brokenoff under the circumstances related and litigated in the prior proceedings. It wasfurther stipulated that although representatives of the Company and Union hadmet, that there were no discussions concerning a new contract, or the terms thereof.In support of the allegation, the General Counsel introduced into evidence aseries of letters between the parties 9 which establishes that during the period theUnion requested that the Company make arrangements to meet with representa-tives of the Union and negotiate an agreement on the subject of wages, hours, andworking conditions, and that the Company replied that it did not desire to resumenegotiations of a contract until a final determination was reached in the prior pro-ceedings.Itmust be noted in this that the complaint in the prior proceedings alleged thatfrom on or about January 14, 1954, to the date of the complaint, May 27, 1954,the Respondent had refused to bargain with the Union upon the request of theUnion.The allegation alleging this refusal to bargain, inboth complaints,is forallpractical purposes the same, except in the prior proceedings the refusal isalleged as beginning on January 14, 1954, and at all dates thereafter, while the in-stant complaint places the date at November 23, 1954, and thereafter. It shouldalso be noted that the Company was found guilty of that particular refusal tobargain in the prior proceedings, and it is the validity of the Board's Decision andOrder in that proceeding which is now questioned and pending before the UnitedStates Court of Appeals, Ninth Circuit.As to (b) above, it is the contention of the General Counsel that the Companyrefused to bargain on January 28, 1955, when it refused to meet and to discusswith Luttrell, a grievance concerning the, discharge of Guillen.Concluding Findings-'In reaching the findings hereafter set forth,,I have given what I consider a properweight to these' facts developed in the prior proceedings: (1) The Company wasfound guilty of the unfair labor practices set forth in the section of this reportentitled Prior Proceedings; (2) Luttrell was known to the Company as an activeunion adherent and the chief shop steward; (3) both Luttrell and Guillen hadtestified adversely to the Company; and (4) Luttrell had been one of the objectsof the Company's discrimination in the past.At the hearing the Trial Examiner took judicial notice of the entire record inthe prior proceedings, not that he might reexamine issues which had been litigatedand decided, but that he might be familiar with the conduct of the parties as dis-closed in the prior record, in order that the conduct of the parties here underscrutiny could be judged against the background of their past conduct, as deter-mined by the Board. This I have done.Upon all the evidence here presented, I find that Joe Guillen was discharged forcause-insubordination. I am impelled to that conclusion by several considerations.First, I cannot accept Guillen's version of the events leading up to his discharge,and his version of the discharge itself, in the presence of the highly persuasivetestimony of Fuller, Lockner, Robinson, Barnes, and Sayre, which is supported by thetestimony of many rank-and-file employees.9Of course, in the resolution ofe General Counsel's ExhibitsNos 2, 3,4, 5, 6, and 7.The testimony of thefollowing employees I have credited in fullInezMendoza, SallyLope/ Lottie Murphy, John P, Towry, Roy C Gage,Josephine 13ustamente,Dora Pena,Frank Rodriguez,and Paul FHunnewell 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestions of credibility, the bearing, demeanor, and conduct of the witnesses onthe stand are matters of importance.The witnesses referred to all impressed theTrialExaminer favorably.They testified in a candid, straightforward manner,and though there were minor discrepancies in their versions of certain events,those discrepancies were not sufficient to weaken the main tenor of their testimony.On the other hand, I was not impressed favorably by Guillen, as a witness.While it may be true that he experiences some difficulty in expressing himselfinEnglish, I believe his difficulty is much less than he would have us believe.He exhibited no difficulty in relating his grievances against the supervisors ondirect examination, but found difficulty in understanding plainly worded questionsof the cross-examiner, when his examination touched on points unfavorable to him.Second, there are several points of Guillen's testimony which are highly im-plausible.Of all the persons who were present and saw the incident, in whichGuillen was discharged, no one but Guillen testified that Fuller punched Guillen.Yet, Guillen said that Fuller punched him, not once, but twice.Fuller, the super-visors, and employees in a position to see, like employee Lottie Murphy, deniedthat any punches were thrown at anyone. Furthermore, such conduct on Fuller'spart would not be consistent with all the other evidence. I am satisfied that thepunching is a fabrication of Guillen.The General Counsel presents this case for resolution on the theory that this"boy" was caught in a "trap" of the Company's devising, and that his allegedinsubordination is a pretext to conceal the real reason for Guillen's discharge, thedesire of the Company to rid itself of Guillen because (1) he had testified againstthe Company, and (2) had engaged in union or concerted activities.That theoryisnot supported by the evidence.Let us examine the undisputed facts.Guillenis30 years of age, born and raised in this country.When the Union first beganto organize the plant, Guillen was a member of the-committee who espoused theCompany's case.He went through the plant propounding the committee's andthe Company's views.He was so aggressive in that work that a group of unionadherents complained to management that they were afraid of him, and that hehad brought a gun into the plant. Then, prior to the hearing in the prior proceeding,Guillen changed sides.He disagreed with the other members of the committee, andnext appeared as a witness adverse to the committee and the Company.Thereis no proof in this case that Guilleneverjoined theUnion,or engaged inunionorconcertedactivities, but he seems to have reached friendly terms with the unionadherents.Thereafter, he interfered with the girls on the assembly line, tellingthem not to work too hard, and became troublesome to the supervisors.These facts are not disputed even by Guillen.He said that he told the girlsnot to work too hard, but inplay.He pushed Lockner, but byaccident.He ad-mitted that he had a discussion with Sayre on the topic of whether everyone in theplant throught Sayre was a "s. o. b." It is not likely that Sayre initiated such adiscussion.All this evidence establishes that Guillen was not a "boy," but was aman, aggressively conducting his own affairs, and seeking every opportunity toadvance his own interests.And he conducted himself in such a way that thosewho opposed his views were afraid of him.When he was a member of the commit-tee, the men employees were afraid of him; later Inez Mendoza and some of theother girls were afraid of him; and certainly one reading this transcript wouldbe forced to the conclusion that his supervisors were afraid of him.When Mendozatold Sayre of Guillen's threats, Sayre spoke to Fuller about getting a peace bond.Guillen's truculence, though not at issue here, permeates this whole transcriptof testimony.This conduct was not the conduct of a guileless boy, and if Guillenwas trapped, it was by his own truculence and arrogance.On the morning he wasfired, even the General Counsel's witnesses portray Guillen as ignoring Sayre, andwhat the foreman had to say, and ignoring Fuller until Fuller said, "Look at me,Joe, when I am talking to you."That Guillen was insubordinate is patent.While there is a great deal of testimonyin this record that various supervisors asked Guillen to count the field boxes on themorning he was fired, there is not one word in this transcript that on that morningGuillen ever said that hewould countthem.Even on the witness stand his testimonywas to the effect that to count the boxes was difficult; that other employees guessed atthe number; that Lockner guessed at the number; and that the reports of other em-ployees were not accurate.Nowhere in his testimony is there an indication that eitherthen, or later, he agreed to count his boxes.And he certainly had many chances tosay that he would.Lockner, Sayre, and Fuller, all asked him to count the boxes, butto each of them he gave an argument, instead of obedience.The Act does not requireemployers to retain employees of that type. SANTA CLARA LEMON ASSOCIATION63Counsel for the Respondent argues, and Fuller testified,that all the Companydesired on the morning of January 28 was labor peace.In 7 years of operation theCompany had previously discharged only two employees,and those on the groundsof absenteeism.However,when Guillen followed up his insubordination by sayingto Fuller,"I don't have to do what you say.You are not my daddy.You're dumb,"in the presence of other employees,Fuller had no alternative but to discharge Gutllen.I find,upon all the evidence, that Guillen was an uncooperative,disrespectful, andinsubordinate employee, and that he was discharged for cause.The testimony establishes that Luttrell was not involved in the discharge of Guillenuntil the latter called to her and she answered his call.It is clear from the testimonyof the employees that when she left her post on the assembly line, that she violated astanding rule of the Company.The violation could have been the cause of injury tothe Company,because substandard and decayed fruit would pass her inspection sta-tion.This would cause dissatisfaction among the Company's customers, and theCompany would pay the grower the price for perfect fruit.In dealing with Luttrell also, Fuller exhibited restraint.I find that Luttrell in-formed him that she was the shop steward,a fact of which Fuller was aware, andthat he told her Guillen had been discharged and the incident closed, and that sheshould go back to her post of duty.At that point, according to Fuller, he asked Lut-trell 8 or 9 times to please go back to her post.According to Luttrell,Fuller told herto get back to her post "not over twice."Apparently at that point,if she had obeyedFuller,she would not have been discharged.But Luttrell demanded to know heralternative choice, and suggested it, for she said,"And if I don't,Iam fired?"Fuller answered in the affirmative.Then Luttrell made her choice.She said, "I amgoing to stick withthis boy all the way."Fuller thereupon discharged her. I findthat Luttrell was insubordinate,and that at that time she was violating a long-standing rule of the Company that she not leave her post of duty without permission.However,Luttrellwas the shop steward, so this question is presented for considera-tion.May a shop steward during working hours leave her post of employment on anassembly line without permission,in violation of the rules of the employer,seek outa representative of management,and insist that management then and there discuss agrievance with the steward;and under those circumstances,if the representative ofthe company orders the steward back to her work, can the steward disobey the order,and enjoy the protection of the Act?The General Counsel argues that the stewardmay, that she is engaged in a concerted activity which is protected by the Act.I cannot agree.The rights conferred by the Act, like all other rights, have limi-tations which oftentimes are other rights of equal importance.By the Act, em-ployees were given the right to organize and to bargain collectively with employers.But employers possess a right of equal importance,the right to control and managetheir affairs, property, and business in an orderly manner.The framers of the Actintended that the rights of employees would be exercised ina reasonablemanner.The definition of collective bargaining contained in Section 8 (d) of the Act clearlyshows that.It reads:For the purposes of this section,to bargain collectively is the performance of themutual obligation of the employer and the representative of the employees tomeet atreasonable timesand confer in good faith with respect to wages, hours,and other terms and conditions of employment,or the negotiation of an agree-ment,or any question arising thereunder,and the execution of a written contractincorporating any agreement reached if requested by either party, but suchobligation does not compel either party to agree to a proposal or require themaking of a concession:Provided,...[Emphasis supplied.]From the above,it is clear that Congress expected that collective bargaining wouldoccur atreasonable times,when both parties could give their full attention to thefulfillment of their mutual obligation.Collective bargaining was to be an orderlyprocedure which envisaged,if not a calm discussion of differences,at least a full, un-distracted discussion at an appropriate time and place that might result in a compro-mise or solution of differences.The Congress did not,in the passage above,requirethat employers meet atany time,at the whim or caprice of any representative of theemployees.Such an interpretation of the statute would increase industrial strife,which the Act sought to stop,and result in endless confusion in industry. In someof our largest factories there are actually tens of thousands of employees,and actuallyover hundreds of shop stewards.If those hundreds of stewards had the right to leavetheir posts of duty during working hours without permission of management, topresent grievances to the supervisors of their departments, chaos would be the in-evitable result. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDInTerry Poultry Company,109 NLRB 1097, 1098-1099, the Board was faced witha similar situation; ' The decision of the majority of the Board isin part as follows:Me Board and the courts have long recognized the right of an employer tomake and enforce reasonable rules governing the conduct of employees oncompany time, even though these rules may limit the statutory right of em-ployees toengagein union or concerted activities.3A very familiarexampleis a no-solicitation rule prohibiting union solicitation during working hours. Insuch cases, the Board has balanced the right of the employer to manage hisbusinessas againsthis employees' right toengagein union or concerted activityto determine whether the questioned rule unreasonably interfered with the em-ployees' exercise of their statutory right.In the present case, the Respondent had adopted a rule, well known to itsemployees,requiringthem to notify their foreman or fellow employees whenthey desired to leave the production line.Plainly, sucha rule isnecessary toinsureorderly and efficient operation of the production line. It is not, norcould it be, contended, that this rule was adopted for a discriminatory purpose.Indeed, unlike a no-solicitation rule, the Respondent's rule was not designedto limit an employees'unionor concerted activity but simply to control absencesfrom the production line.There is, moreover, nothing in the record to indi-cate thatpermissionunder the Respondent's rule to leave the production lineto present grievances would not be granted. In these circumstances, and con-sidering the legitimate business interests of the Respondent and the statutoryrights of its employees, we find that the Respondent's rule is notan unreasonableimpediment to the employees' right toengage inconcerted activities and thattherefore the Respondent was privileged to enforce obedience to its rule.As indicated above, Petty and Tinsley deliberately disregarded the Respondent'srule in leaving the production line without notifying their foreman or anyfellow employee.Although it is true that they left the line to present a griev-ance to the plant superintendent and were therefore engaged in a form of con-certed activity, this did not entitle them to ignore a reasonable plant rule.The requirement of notificationof anintended temporary absence from theproduction line cannot conceivably be said to have unduly burdened Petty andTinsley's right to present their grievance to management.For the purpose ofenforcing compliance with its long-established plant rule, the Respondent de-cided to discharge these employees. It is not for us to pass judgment uponthe wisdom of the Respondent in choosing this disciplinary measureinsteadof another. It suffices for purposes of our decision that it acted to enforce aproper plant rule.We therefore find that the Respondent acted within itsprerogatives in discharging Petty and Tinsley.Accordingly, we will dismissthe allegations of discrimination in the complaint.$Peyton Packing Company, Inc.,49 NLRB 828, enfd. 142 F. 2d 1009 (C. A. 5) ;Le Tourneau Company of Georgia,54 NLRB 1253, revd. 143 F. 2d 67 (C. A. 5), reed.324 U. S. 793;Republic Aviation Corp.,51 NLRB 1186, enfd. 142 F. 2d 193 (C. A. 2),affd 324 U. S. 793.In the instant case, Luttrell had not only breached the Company rule when sheleft her place of duty, but she refused to go back to her post when told to do so byFuller.In a somewhat similar situation inCrucible Steel Casting Co.,101 NLRB494, the Board held that the employer had lawfully discharged a union-shop chair-man for refusing to obey orders of a foreman to return to his own department inconformity with shop rules.Upon the language of the Act, and the authority of the cited cases, I find thatLuttrell was discharged for cause-her insubordination in violating the Company'srules and in refusing to return to her post of duty when ordered to do so.On the basis of the same facts and reasoning, I find that the Company did notrefuse to bargain on January 28 by refusing to discuss the alleged grievance arisingfrom the discharge of Guillen.As the clear language of the statute states, there is a'reasonable timefor collective bargaining, and the officials of the Company were notrequired to adjust grievances in the middle of the workday with an employee whoat that time was absent without permission from her post of duty. I find that thegrievance was not presented at a reasonable time, and under reasonable circum-stances, and that the Company was not required to entertain the grievance in the'middle of the workday, when Luttrell's presence at her post of duty and the super-visors' presence at their. posts were required by the operations of the plant.In this connection, it should be noted that on February 3, 1955, at, the requestof the Union, Dellamater, counsel for the Company, Fuller, and Vickers, chairman BERMITEPOWDER COMPANY65of the board of the Company,met with Simonson,representative of the Union, Lut-trell,and Guillen.In that conference,Simonson demanded the reinstatement ofthe dischargees,and the Company answered that the discharges were proper, andthat it would not reinstate Luttrell and Guillen.Thisleaves one question for disposition,the allegation that the Company refusedto bargain on a contract from on or about November23, 1954,to the date of theinstant complaint.I find that the Company has refused to bargain within the periodof those dates.However,itwas stipulatedby theparties that the Company's conduct here isbased on the same legal considerations it presented to the Board and the court ofappeals, in the prior proceeding.Here, in effect,isallegeda continuationof theoffense found in the prior proceeding.I can see no benefit to be gained by issuinga second order to theCompany,requiring it to bargain,while the prior proceedingis pending in the court of appeals.The decision of that court will be dispositiveof the Company's defense, in each of these proceedings.Under those circumstances,while I have found that the Company continued torefuse to bargain on a contract during the period set forth above, I deem it advisablethat I refrain from issuing a recommended order at this time and recommend thatupon receipt of the decision of the court of appeals,that the Board issue such orderor orders in the premises as it deems proper.CONCLUSIONS OF LAW1.United PackinghouseWorkers of America, AFL-CIO, Local Union 78, is alabor organizationwithinthe meaning of Section2 (5) of the Act.2. Santa Clara Lemon Association is an employer who, at all times materialhereto, is engaged in commerce within the meaningof the Act.3.All production and maintenance employees,excludingall clericalemployees,guards, professional employees,and supervisors,as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section8,(b) of the Act.4.United PackinghouseWorkers ofAmerica,AFL-CIO,Local Union 78, hasbeen at all times sinceJuly 1, 1954,and now is exclusive representative of all em-ployeesof theCompany in the appropriate unit for the purposes of collective bar-.,gaining within the meaning of Section 9 (a) ofthe Act.5.By refusing to meet withthe Unionand negotiate the terms of a contract, uponthe requestof the Union, the Companyhas engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and(1) of the Act.6.The Companyhas not committed the violations of Section 8 (a) (3) and (4),or: the other violationsof Section8 (a) (1) of theAct, allegedin the complaint.The allegations of the complaint settingforthsaid violations are hereby dismissed.[Recommendations omitted from publication.]Bermite Powder CompanyandInternational Association of Ma-chinists,District LodgeNo. 727, AFL-CIO,Petitioner.CaseNo. 21-RC -3670. July 9,1958DECISION CLARIFYING CERTIFICATION OFREPRESENTATIVESOn August 12, 1954, pursuant to a stipulation for certification uponconsent election executed August 2, 1954, a representation election wasconducted under the direction and supervision of the Acting RegionalDirector for the Twenty-first Region among the employees in a unitdescribedas "allproduction and maintenance employees, including allshipping and receiving employees, truckdrivers, and all machine shopemployees, employed at the Employer's Saugus, California, plant,excluding all office employees, clerical employees, watchmen, guards,116 NLRB No. 9.405448-57-vol. 116--6